    1:20-cv-03078-TMC     Date Filed 04/22/21   Entry Number 29   Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                           AIKEN DIVISION

Allen Bobo,                     )
                                )
                 Petitioner,    )
                                )           Civil Action No. 1:20-cv-3078-TMC
       v.                       )
                                )                        ORDER
                                )
Warden of Evans Correctional    )
Institution,                    )
                                )
                 Respondent.     )
________________________________)

      Petitioner Allen Bobo, a state prisoner proceeding pro se, filed this action

pursuant to 28 U.S.C. § 2254. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), this matter was referred to a

magistrate judge for all pretrial proceedings. Before the court is the magistrate

judge’s Report and Recommendation (“Report”) recommending that the court grant

Respondent’s motion for summary judgment (ECF No. 13) and dismiss the petition

with prejudice. (ECF No. 22). Petitioner filed objections to the Report. (ECF No.

25). The matter is now ripe for review.

                                   Background

                            Proceedings in State Court

      On March 1, 2016, Petitioner pled guilty in the Abbeville County Court of

General Sessions to pointing or presenting a firearm in violation of S.C. Code Ann.
    1:20-cv-03078-TMC       Date Filed 04/22/21    Entry Number 29     Page 2 of 16




§ 16-23-0410; unlawful neglect of a child in violation of S.C. Code Ann. § 63-05-

0070; and domestic violence of a high and aggravated nature in violation of S.C.

Code Ann. § 16-25-0065. (ECF No. 12-1 at 1, 6, 97–102). These charges grew out

of the same incident on September 17, 2015, which the State recounted at the plea

hearing as follows:

             The defendant has a child with [Nakelia Johnson] standing
             right here to my right. He had been using her car by her
             permission. She went to him that day, wanted the car back.
             He wouldn’t give her the car back and an argument
             ensued. And during that argument, he actually produced a
             handgun and pointed it at her while she was holding their
             seven-month-old child that he has with her. Subsequently,
             he left the scene, went down the road. When she went to
             where he was to recover the car[,] [h]e had shot the car
             seven times. It had seven bullet holes in it.
Id. at 9. Petitioner stated that he agreed with the facts as stated by the prosecutor. Id.

At this same hearing, Petitioner also pled guilty to possession of marijuana with

intent to distribute, in violation of S.C. Code Ann. § 44-53-0370. Id. at 6, 103–04.

      On September 18, 2015, Ms. Johnson gave a statement to law enforcement

officers indicating that, during the incident in question, Petitioner “pulled a gun out

while I had my child in my arms saying he would kill me [because] I said I was

going to call the police on him.” Id. at 84. Ms. Johnson stated further that after she

obtained her car from Petitioner, he discharged the handgun and texted Ms. Johnson

that he “shot up [her] car.” Id. Ms. Johnson later signed an affidavit stating that she

did not intend to testify at Petitioner’s trial as a witness for the State and that she

                                            2
    1:20-cv-03078-TMC       Date Filed 04/22/21   Entry Number 29     Page 3 of 16




wished to dismiss the charges against Petitioner but not specifically refuting any

portion of her initial statement. (ECF No. 12-5 at 3). Ultimately, at Petitioner’s plea

hearing, Ms. Johnson gave the following statement under oath to the court:

             [I]t was just all a big misunderstanding, and my kids are
             suffering. They’re kids suffering, and I just pray that you
             have mercy on him because I forgive him for what he did,
             you know, and my kids miss him a whole lot. So I just pray
             that you have mercy for him.
(ECF No. 12-1 at 11).

      The State recommended a sentencing cap of twelve years. Id. at 4. The court

explained to Petitioner that it was not bound by the State’s sentencing

recommendation and advised that, by pleading guilty, Petitioner would be giving up

his right to a jury trial. Id. at 6–8. Petitioner stated that he understood the court’s

admonitions and still wanted to plead guilty and testified that he was satisfied with

his attorney’s services and that he had been afforded enough time to talk to her. Id.

at 7–8. Petitioner received a ten-year sentence on his conviction for domestic

violence of a high and aggravated nature, and concurrent sentences of ten years for

the unlawful neglect charge and five years for pointing or presenting a firearm. Id.

at 22–23. Petitioner also received a concurrent ten-year sentence on the possession

with intent to distribute charge. Id. Petitioner did not file a direct appeal.

      On June 9, 2016, Petitioner filed a pro se application for post-conviction relief

(“PCR”), asserting that he received ineffective assistance of counsel and that his


                                           3
    1:20-cv-03078-TMC       Date Filed 04/22/21   Entry Number 29      Page 4 of 16




guilty plea was involuntary. (ECF Nos. 12-1 at 25–31; 12-2 at 2–12). The Abbeville

County Court of Common Pleas conducted an evidentiary hearing at which

Petitioner was represented by counsel. (ECF No. 12-1 at 38–82). Petitioner testified

that he only met with his appointed counsel three times, for three to four minutes

each time, prior to pleading guilty; that counsel did not go through discovery with

him; and that counsel failed to speak to the victim, Ms. Johnson, about her claim that

the incident in question was a misunderstanding. Id. at 43–45. Petitioner further

testified that he told his attorney he wanted a jury trial and that, on the day of his

guilty plea, he believed he was appearing in court for a bond hearing rather than to

go to trial or plead guilty. Id. at 48. According to Petitioner, when he “tr[ied] to

explain to [his] public defender that . . . I’m not taking no plea,” his attorney stated

that he was “guaranteed to lose that trial because of [Ms. Johnson’s initial]

statement.” Id. Petitioner acknowledged that the State offered a plea arrangement in

which it would recommend a total sentence of twelve years or less, but he testified

he did not understand it fully at the time of his guilty plea. Id. at 48–49.

      Ms. Johnson appeared at the PCR hearing on behalf of Petitioner and testified

that during the incident in question he never pointed a gun at her or their child and

suggested that her prior statement was misunderstood by law enforcement. Id. at 58–

59. Ms. Johnson further testified that she spoke with plea counsel’s assistant and

informed her that she did not want to be involved in any way but that she never


                                           4
    1:20-cv-03078-TMC       Date Filed 04/22/21   Entry Number 29      Page 5 of 16




communicated to counsel that Petitioner did not point a gun at her or the child. Id.

at 61–62.

      Finally, plea counsel for Petitioner testified that after she was appointed to

handle Petitioner’s case, she met with him three or four times for approximately 45

minutes to an hour each time. Id. at 64–65. She testified that she obtained discovery

from the prosecutor and discussed this discovery with Petitioner. Id. at 65–66.

Counsel indicated additionally that she explained to Petitioner what could potentially

happen if he elected to go to trial. Id. at 67. According to counsel, her in-house

investigator contacted Ms. Johnson who indicated that “she didn’t want him to do

five to 10 years, but a couple of years” and that she “[w]asn’t planning on coming

to court” and would only give a statement about how Petitioner “doesn’t take

responsibility for his actions.” Id. at 67–68. Counsel testified that she discussed with

Petitioner the problems presented by Ms. Johnson’s statement to law enforcement

and that she explained to him that just “because a witness says that they aren’t going

to show up to court doesn’t mean that the State would drop the charges.” Id. at 69.

Counsel stated that she told the assistant solicitor in this case that the victim did not

wish to participate but that the assistant solicitor stated he would not be dismissing

the charge and that, in fact, the prosecution possessed a copy of a letter Petitioner

wrote to Ms. Johnson “asking her to tell the State the charges were a big

misunderstanding.” Id. at 74.


                                           5
    1:20-cv-03078-TMC       Date Filed 04/22/21   Entry Number 29      Page 6 of 16




      Following the hearing, the court denied Petitioner’s PCR application. Id. at

86–95. With respect to Petitioner’s ineffective assistance of counsel claim, the PCR

court found that Petitioner “failed to meet his burden of proving Counsel was

ineffective for failing to discuss and investigate his case, and to fully investigate Ms.

Johnson,” noting that “Counsel employed a private investigator [who eventually

contacted] Ms. Johnson” and “fully discussed with [Petitioner] that the solicitor still

had control of the prosecution” despite Ms. Johnson’s desire not to be involved. Id.

at 90–91. The PCR court further noted that Ms. Johnson “did not state that she did

not want [Petitioner] prosecuted at the plea hearing.” Id. at 91. Accordingly, the PCR

court concluded that Petitioner “failed to meet his burden of proving Counsel was

deficient in her investigation or preparation” or “his burden of proving he would not

have pled guilty but proceeded to trial but for Counsel’s actions.” Id.

      With respect to Petitioner’s involuntary plea claim, the PCR court concluded

that Petitioner was not ambushed by the plea hearing but was “fully advised that he

was pleading guilty” and that “the record does not support the conclusion that that

the plea was anything other than a free and voluntary decision by him.” Id. at 93.

The PCR court pointed out the transcript of the plea hearing reflected that Petitioner

“waived all of his rights, including his right to a jury trial”; “acknowledged that no

one had coerced or forced him to plea to the charges”; “told the judge he was

pleading guilty because he was guilty of the charges” and agreed with the solicitor’s


                                           6
    1:20-cv-03078-TMC       Date Filed 04/22/21   Entry Number 29      Page 7 of 16




recitation of the facts, including “the fact that he produced the gun and pointed the

gun at the victim while she held their seven-month-old child.” Id. Finally, the PCR

court noted that Petitioner claimed he was “satisfied with his Counsel’s

representation of him.” Id. at 93–94. Therefore, the PCR court concluded that, given

the totality of the circumstances, Petitioner’s plea was freely, voluntarily, and

knowingly entered. Id. at 94.

      Appellate counsel was appointed for Petitioner and sought appellate review

of the PCR court’s order by filing a petition for a writ of certiorari from the South

Carolina Supreme Court and then moved to be relieved pursuant to Johnson v. State,

364 S.E.2d 201 (S.C. 1988). (ECF No. 12-3). The certiorari petition challenged the

denial of PCR relief “where the only witness . . . did not want Petitioner to be

prosecuted, . . . wanted no involvement in the case, . . . negated the elements of the

crimes for which Petitioner was charged, and where plea counsel . . . [told Petitioner]

that he was guaranteed to lose at trial[.]” Id. at 3. Petitioner filed two pro se Johnson

briefs reiterating Ms. Johnson’s position that she did not wish to pursue the charges

against Petitioner. (ECF Nos. 12-4; 12-5). The certiorari petition was transferred to

the South Carolina Court of Appeals which denied the petition and granted appellate

counsel’s motion to be relieved. (ECF No. 12-6).

                             Petitioner’s § 2254 Petition

      Petitioner then filed the instant habeas petition raising two grounds for relief:


                                           7
    1:20-cv-03078-TMC       Date Filed 04/22/21   Entry Number 29      Page 8 of 16




             (1) My attorney wasn’t truthful my guilty plea was
             involuntary by telling me that I was guaranteed to lose at
             trial if I took a Jury trial. The victim statement didn’t say
             I pointed a gun also the victim testified at the PCR hearing
             that I didn’t point a gun and that she did a[n] affidavit
             saying she didn’t want to pursue charges.
             (2) Victim statement didn’t say I pointed a gun, victim
             testified at PCR hearing that I never pointed a gun. I
             wanted a Jury trial but my attorney told me I was
             guaranteed to lose at trial because of statement. My
             attorney also confirmed at my PCR hearing that the
             purpose of the hearing which resulted in my guilty plea
             was originally understood to be something else which I
             knew nothing about cause I was told it was gone be a bond
             hearing. Plus the victim filed a[n] affidavit saying she
             didn’t want to prosecute.
(ECF No. 1 at 5–6).

      The magistrate judge concluded that Petitioner “failed to show the PCR court

unreasonably applied United States Supreme Court precedent in deciding his

involuntary guilty plea and ineffective assistance of counsel claims,” (ECF No. 22

at 28), and that, in light of the evidence presented, Petitioner “failed to show by clear

and convincing evidence that the PCR court reached an unreasonable factual

determination of these issues,” id. at 28–29.

                                   Legal Standards

      The recommendations set forth in the Report have no presumptive weight, and

this court remains responsible for making a final determination in this matter.

Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423

U.S. 261, 270–71 (1976)).         The court is charged with making a de novo
                                           8
    1:20-cv-03078-TMC      Date Filed 04/22/21   Entry Number 29    Page 9 of 16




determination of those portions of the Report to which a specific objection is made,

and the court may accept, reject, modify, in whole or in part, the recommendation of

the magistrate judge or recommit the matter with instructions.          28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which

are not objected to—including those portions to which only ‘general and conclusory’

objections have been made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288

F. Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables the

district judge to focus attention on those issues—factual and legal—that are at the

heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel

of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other

hand, objections which merely restate arguments already presented to and ruled on

by the magistrate judge or the court do not constitute specific objections. See, e.g.,

Howard v. Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019) (noting “[c]ourts will not

find specific objections where parties ‘merely restate word for word or rehash the

same arguments presented in their [earlier] filings’”); Ashworth v. Cartledge, Civ.

A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of

arguments made in his response in opposition to Respondent’s Motion for Summary

Judgment . . . do not alert the court to matters which were erroneously considered


                                          9
    1:20-cv-03078-TMC      Date Filed 04/22/21   Entry Number 29     Page 10 of 16




by the Magistrate Judge”). Furthermore, in the absence of specific objections to the

Report, the court is not required to give any explanation for adopting the magistrate

judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734,

737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

      As for the governing substantive standards under 28 U.S.C. § 2254,

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State court
             shall not be granted with respect to any claim that was
             adjudicated on the merits in the state court proceedings
             unless the adjudication of the claim –
             (1) Resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or
             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the State
             court proceeding.
28 U.S.C. § 2254(d). “[T]o grant [a] habeas petition, [the court] must conclude that

the state court’s adjudication of [the petitioner’s] claims was not only incorrect, but

that it was objectively unreasonable.” McHone v. Polk, 392 F.3d 691, 719 (4th Cir.

2004). Additionally, the factual findings of the state court are entitled to deference

and are “presumed to be correct” unless Petitioner rebuts that presumption by clear

and convincing evidence. 28 U.S.C. § 2254(e)(1).

      To establish a Sixth Amendment violation for ineffective assistance of

counsel, a petitioner must show both that his counsel's representation “fell below an


                                          10
    1:20-cv-03078-TMC      Date Filed 04/22/21   Entry Number 29    Page 11 of 16




objective standard of reasonableness,” and that such representation caused him to

suffer prejudice. Strickland v. Washington, 466 U.S. 668, 688–92 (1984). To

establish that he or she has suffered such prejudice, a petitioner must show that there

was a “reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different.” Id. at 694. When there has been a

guilty plea, the petitioner must prove that counsel’s representation was below the

standard of reasonableness, and that, but for counsel's unprofessional errors, there is

a reasonable probability that petitioner would not have pled guilty and would have

insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 58–59 (1985).

                                     Discussion

      In his objections, Petitioner raised the same arguments presented to and

rejected by the magistrate judge. Compare (ECF No. 1), with (ECF No. 25). He

argues that his plea counsel’s performance was constitutionally deficient and his plea

was involuntary because counsel advised him he would lose at trial even though,

according to Petitioner, (1) “Ms. Johnson testified [at the PCR hearing] that I never

pointed a gun at her or the child and her statement did not say I pointed a gun”; (2)

“no gun was ever found on [his] person or presented as evidence”; (3) “the

investigator never showed photos of a car [having] been shot up”; and (4) counsel

only met with him twice over a five or six month period prior to the plea and failed

to talk to Ms. Johnson before the plea hearing. (ECF No. 25).


                                          11
    1:20-cv-03078-TMC     Date Filed 04/22/21   Entry Number 29     Page 12 of 16




      Petitioner’s objections simply repeat the allegations and arguments raised in

his petition without identifying any error in the magistrate judge’s analysis.

Restating arguments previously submitted to and rejected by the magistrate judge

does not constitute a specific objection to the magistrate judge’s Report, see Frazier

v. Wal-Mart, C.A. No. 6:11-1434-MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31,

2012); Ashworth v. Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084,

at *1 (D.S.C. March 19, 2012), and objections which “merely express disagreement

with the magistrate judge’s Report . . . in lieu of any actual argument or specific

assertion of error in the magistrate judge’s findings” do not constitute specific

objections requiring de novo review by this court, Lowdermilk v. LaManna, Civ. A.

No. 8:07-2944-GRA, 2009 WL 2601470, at *2 (D.S.C. Aug. 21, 2009).

Accordingly, the court need only review the Report for clear error. Dunlap v. TM

Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).

      The court can find no error in the magistrate judge’s conclusions and

recommendations, clear or otherwise. The magistrate judge thoroughly considered

each point raised in Petitioner’s Petition and objections. See (ECF No. 22). With

respect to the ineffective assistance of counsel claim, the magistrate judge

determined the evidence before the PCR court supported its finding that Petitioner

did not meet his burden of showing counsel failed to sufficiently discuss Petitioner’s

case with him or investigate Ms. Johnson’s potentially exculpatory testimony. Id. at


                                         12
    1:20-cv-03078-TMC      Date Filed 04/22/21    Entry Number 29     Page 13 of 16




26. The magistrate judge further concluded that the PCR court reasonably found that

Petitioner failed to establish that, but for counsel’s ostensibly deficient performance,

he would not have pled guilty but would have insisted on going to trial. Id. Despite

the fact the Ms. Johnson’s initial statement did not expressly state Petitioner “pointed

a gun” at her and the child, the Report highlights facts and evidence to the contrary.

As the magistrate judge makes clear, at the plea hearing, Petitioner agreed with the

solicitor’s statement that “he actually produced a handgun and pointed it at [Ms.

Johnson] while she was holding their seven-month-old child.” Id. at 4. The

magistrate judge noted that Ms. Johnson testified at the plea hearing “but did not

state that Petitioner did not point a gun at her or otherwise dispute the State’s version

of the facts.” Id. at 20. Additionally, the magistrate judge emphasized plea counsel’s

PCR testimony during which she explained that, based on the interaction of her

investigator with Ms. Johnson, counsel understood Johnson’s position was that “the

incident in question ‘was just a misunderstanding,’ but the actual facts of what

happened were not disputed.” Id. at 21. Finally, the Report recounts counsel’s PCR

testimony that the solicitor indicated he would not dismiss the charges despite Ms.

Johnson’s reluctance to testify for the State and that she informed Petitioner that

“just because a witness says they aren’t going to show up to court doesn’t mean the




                                           13
       1:20-cv-03078-TMC     Date Filed 04/22/21   Entry Number 29    Page 14 of 16




State would drop the charges” and that “dismissing a case is not a right a victim has.”

Id.1

         With respect to Petitioner’s involuntary plea claim, the magistrate judge found

that the PCR court’s decision was supported by the record, including counsel’s

testimony that she explained to Petitioner “what would be happening at the plea

hearing, what sentence Petitioner could receive, and whether his charges were

violent or non-violent”; that “she never had any indication Petitioner did not

understand what was happening during the plea hearing”; that “Petitioner never

informed her that he did [not point] a weapon at Johnson and their child”; that she

told Petitioner before his plea that “he did not have to plead guilty yet, but that his

family wanted him to plead”; and that “Petitioner knew he was pleading guilty on

the day of the plea hearing.” Id. at 21–22. The Report further notes that the state

court “made clear to Petitioner his sentencing decision was not bound by the State’s

recommendation” but that “Petitioner indicated he understood and wished to plead

guilty to each charge.” Id. at 27–28. Likewise, as stated by the magistrate judge,

Petitioner was informed “that his decision to plead meant he would be waiving his

right to present witnesses and defenses, confront the witnesses against him, to remain

silent, and to have a jury determine guilt beyond a reasonable doubt” and that


1
  As for Petitioner’s argument that the lack of photos showing bullet holes, counsel
testified that she spoke to the “lieutenant at [the] time and he said that they did find
bullet holes in the vehicle.” (ECF No. 12-1 at 69).
                                            14
    1:20-cv-03078-TMC      Date Filed 04/22/21     Entry Number 29    Page 15 of 16




“Petitioner’s answers to the court indicated that he understood the waivers inherent

in the entry of his guilty plea, and that he was pleading guilty on his own free will

and with the advice of competent counsel with whom he was satisfied.” Id. at 28.

      Having thoroughly reviewed the record, the Report, and Petitioner’s

objections, the court concludes each assertion raised in the objections was

considered and fully addressed by the Report. The court finds no reason to deviate

from the Report’s recommended disposition. The court, therefore, ADOPTS the

magistrate judge’s Report (ECF No. 22) and GRANTS Respondent’s motion for

summary judgment. (ECF No. 13).

      Finally, a certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner

satisfies this standard by demonstrating that reasonable jurists would find both that

his constitutional claims are debatable and that any dispositive procedural rulings by

the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant matter,

the court finds that Petitioner failed to make a “substantial showing of the denial of

a constitutional right.” Accordingly, the court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                                                 s/Timothy M. Cain
                                                 United States District Judge
                                          15
   1:20-cv-03078-TMC   Date Filed 04/22/21   Entry Number 29   Page 16 of 16




Anderson, South Carolina
April 22, 2021




                                      16
